Citation Nr: 1606219	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  01-00 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disability 

2.  Entitlement to service connection for a disability of Muscle Group XXIII, claimed as muscle spasms of the neck, as secondary to his service-connected cervical spine disability.

3.  Entitlement to service connection for radiculopathy of the lumbar spine, claimed as muscle spasms of the hips, as secondary to his lumbar spine disability.

4.  Entitlement to service connection for a bilateral hearing loss.

5.  Entitlement to service connection for a right shoulder disability, to include as secondary to his cervical spine disability.

6.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for a stomach disability.

REPRESENTATION

Veteran represented by:	James G Fausone, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1968 to March 1971.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2000 and September 2012 decision of the Jackson, Mississippi, Regional Office (RO) that, in pertinent part, declined to reopen claims for service connection for an upper back disability with muscle spasms, and for hearing loss, on the basis that new and material evidence had not been received, and granted service connection for PTSD. 

In February 2003, the Veteran testified during a hearing before RO personnel.

In an August 2004 decision, the Board reopened each of the Veteran's claims for service connection; denied service connection for a bilateral hearing loss disability; and remanded the claims for service connection for a back disability and for muscle spasms for further development.

The Veteran appealed the August 2004 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2005 Joint Motion to Partially Vacate and Remand, the parties moved to vacate the Board decision to the extent that it denied service connection for hearing loss, and remand the case to the Board.  The Court granted the motion. 

In October 2006, the Board remanded the matter of service connection for a bilateral hearing loss disability for further development, consistent with the Court's order.  Subsequently, the matter was returned to the Board, and in August 2008, the Board denied service connection for disabilities manifested by muscle spasms; and remanded claims for service connection for a bilateral hearing loss disability and for a back disability for further development.  The Veteran again appealed to the Court.

In a December 2008 order, the Court granted a Joint Motion for Partial Remand from the parties, vacated the portion of the August 2008 Board decision that denied service connection for disabilities manifested by muscle spasms, and remanded the matters to the Board for additional proceedings.  In May 2009, the Board again remanded the matters of service connection for disabilities manifested by muscle spasms for further development, consistent with the Court's order.

In a June 2014 Board decision, the Board denied service connection for a stomach disability and remanded the Veteran's claim for a muscle disability, bilateral hearing loss, right shoulder disability, and an initial rating in excess of 30 percent for PTSD.  The Board notes that the Board decision while granting an upper back disability did not completely address the Veteran's claim for a back disability, which included a claims for a low back disability.

In an April 2015 order, the Court granted a Joint Motion for Remand from the parties, vacated the portion of the June 2014 Board decision that denied service connection for a stomach disability, and remanded the matter to the Board for additional proceedings.

The issues of entitlement to service connection for a stomach disability and entitlement to a rating in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's current low back disability is at least as likely as not related to a motor vehicle accident which occurred in service.

2. The Veteran's disability of Muscle Group XXIII, claimed as muscle spasms is at least as likely as not related to his service-connected neck disability.

3. The Veteran's radiculopathy of the lumbar spine, claimed as muscle spasms of the hips, is at least as likely as not related to his service-connected low back disability.

4. The Veteran's bilateral hearing loss is at least as likely as not related to acoustic noise exposure in service.

5. The Veteran' right shoulder disability is not at least as likely as not caused by or aggravated by his service-connected neck disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability are met.  38 USCA
§§ 1110, 1131, 5107 (West 2014) 38 C F R §§ 3 102, 3 303 (2015)

2. The criteria for secondary service connection for radiculopathy of the cervical spine, to include muscle spasm of the neck are met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3. The criteria for secondary service connection for radiculopathy of the lumbar spine, to include muscle spasm of the hips are met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4. The criteria for service connection for bilateral hearing loss are met.  38 USCA
§§ 1110, 1131, 5107 (West 2014) 38 C F R §§ 3 102, 3 303 (2015)

5. The criteria for service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting the Veteran's appeals for service connection for a low back disability, radiculopathy and muscle spasms of the neck and hips, and bilateral hearing loss, there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.

With regard to the right shoulder disability, the Board finds that adequate notice was provided to the Veteran in a letter dated in November 2006.  Moreover, the RO has obtained all identified treatment records and multiple examinations and opinions addressing the etiology of this condition which included consideration of the Veteran's reported history and review of the relevant medical records. Thus, these examinations and opinions are adequate. Consequently, the duty to assist has also been met with regard to this claim. 

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 8 Vet. App. 374 (1995).
 
In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Merits

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

Low Back Disability

The Veteran contends that his low back disability is related to a motor vehicle accident which occurred in service.  The Board recognizes that the June 2014 Board decision found that the Veteran's testimony on the motor vehicle accident in service was credible.

Turning to the elements of service connection the Board notes that the April 2012 VA examination included a report of degenerative arthritis of the lower spine and as mentioned above, the Board has already determined that the Veteran's statements regarding an injury to his back in service in a motor vehicle accident were credible.  

The only remaining issue is whether the Veteran's current degenerative arthritis of the lower spine is related to the Veteran's motor vehicle accident in service.  The Board finds that, to this issue, the April 2012 VA examiner's opinion is probative.  In this opinion, the VA examiner both linked the Veteran's back condition to his active service and indicated that it would be mere speculation to assume the back condition was a result of his active service. 

In reviewing this opinion, the Board finds that the examiner's indication that relating the Veteran's back condition to service would be mere speculation is a product of the fact that there was no objective evidence in the claims file that a motor vehicle accident occurred in service.  However, the Board in its June 2014 decision found that such an accident did occur.  Thus, the underlying basis for the VA examiner's speculation has been resolved by the Board.  Moreover, the examiner provides no rationale for his speculation finding, but supports his positive nexus with a link to the in service motor vehicle accident. Thus, the positive nexus portion of the decision is more probative. Considering the foregoing, the Board finds that all that elements of service connection have been met and service connection for a low back disability is warranted.

Radiculopathy of the Lumbar Spine and Muscle Spasm of the Neck and Hips

The Veteran contends that he has muscle spasms of the neck and hips related to his cervical spine disability and or his motor vehicle accident, which occurred in service.  

In a September 2014 VA examination, the Veteran was diagnosed with both a muscle group XXIII disability and radiculopathy of the low back. In an October 2014 VA medical opinion, a VA examiner wrote the issue of a disability related to  muscle group XXIII, "these muscles are located at the back and sides of the neck.  Any complaints related to the back and sides of the neck are part and parcel of the SC cervical DDD, S/P C5-C6 fusion."  The Board finds that the VA examiner thus established that the Veteran's muscle spasms of muscle group XXIII are secondary to his service-connected neck disability.

With regard to the Veteran's hip complaints of muscle spasm, the examiner found that the muscle spasm of the right hip is actually a radicular problem arising in the back condition, and not a muscle condition. The Board notes that the Veteran is now service-connected for a low back disability.  With this in mind, the VA examiner's opinion that the Veteran's hip problems are due to radiculopathy that arose from his back condition is a sufficient nexus statement relating the Veteran's hip radiculopathy to his now service-connected low back disability. Thus, service connection for this condition on a secondary basis is also warranted.

Bilateral Hearing Loss

In a May 2003 examination, the VA examination results provide evidence of a current diagnosis of hearing loss which meets the criteria of 38 C.F.R. § 3.385, with speech discrimination of 92 percent in both ears.  

The Board has already determined that the Veteran was exposed to acoustic trauma in the form of mortar fire in the June 2014 remand.  

Lastly, as to nexus, the VA examiner in May 2003 provided a positive nexus between the Veteran's active service and his current hearing loss as the examiner wrote " moderately-severe HFSNHL at 3k-8k right ear; moderately-severe to severe HFSNHL at 3k-8k left ear. Based on 1968 military exam a mild degree of HFHL is as likely as not due to military noise..."  The Board finds that this since all the elements of service connection are met, service connection for bilateral hearing loss is warranted.

Right Shoulder Disability

The Board notes at the outset that the Veteran is service-connected for degenerative disc disease of the cervical spine with radiculopathy.  The Veteran also has a current disability of the right shoulder, residual osteoarthritis of the shoulder, as the examiner observed in a September 2014 VA examination.  Thus, the remaining issue is whether the Veteran's right shoulder disability was caused or aggravated by his service-connected neck condition or his active service.  

With regard to whether the Veteran's right shoulder condition was caused by his service-connected neck condition or his active service directly, the medical evidence does not support such a relationship. The September 2014 examiner indicates that the Veteran's right shoulder condition is not related to his neck condition or his active service, but to his post-service occupation and the aging process.  

As to whether or not his neck condition aggravated his right shoulder condition beyond the normal progression, the Board finds the October 2014 examiner's opinion most probative.  This opinion was obtained to clarify the confusing language in the September 2014 examiner's opinion which indicated that "the current findings of his shoulder symptoms as outlined by the Neurosurgeon notes of 2014 does indicate an aggravation of the SC neck condition beyond its natural progression" suggesting that the neck condition was aggravated, but not the right shoulder  condition. The examiner states in another examination report that "there was progression beyond the natural process, so I will assist by stating that it is as least as likely as not that the progression of his originally claimed injury resulted in surgery and continued pain." It is unclear from this statement whether the examiner is saying that the right shoulder was aggravated beyond its natural progression or that the natural progression resulted in surgery and continued pain. Accordingly, clarification was sought, and in October 2014, an examiner reviewed the evidence and opined that "I find no credible evidence that his right shoulder is or has been aggravated beyond the normal progression by his SC neck condition."  Considering the foregoing, the most probative evidence does not support a finding that the Veteran's service-connected neck condition caused or aggravated his right shoulder arthritis. The Board finds that secondary service connection for residual osteoarthritis of the shoulder is not warranted.  


ORDER

Service connection for a low back disability is granted.

Service connection for a disability related to Muscle Group XXIII, identified as muscle spasms of the neck, secondary to service-connected cervical spine disability, is granted.

Service connection for radiculopathy of the hips secondary to service-connected low back disability is granted.

Service connection for bilateral hearing loss is granted.

Service connection for a right shoulder disability is denied.


REMAND

Regarding the Veteran's claim for an initial rating in excess of 30 percent for PTSD, the Board notes that the VA examiner wrote in the September 22, 2014 ,VA examination that a review of the electronic claims file was not completed.  The Board notes that VA treatment records had been added to the electronic record prior to the September 2014 examination, and these VA treatment records included mental health notes from July 2012 to July 2014, which were thus not reviewed by the medical examiner.  The Board thus finds that a new VA examination is warranted to determine the severity of the Veteran's PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

The April 2015 Joint Motion for Remand (JMR) found that the Veteran's May 2007 VA examination to his stomach disability was inadequate because the VA physician who examined Veteran concluded that the GERD did not have its onset during service because there was no evidence that such a condition had occurred, or was treated or diagnosed, during Veteran's military service.  However, as the JMR pointed out, the Veteran received treatment for abdominal pain, chest pain, acute diarrhea, indigestion, nausea, and vomiting during his military service and was also diagnosed with gastroenteritis on one occasion, as appear in his STRs from June 1968, June 1969, August 1969, and December 1970.  As the examiner did not address this identified treatment, the parties found that the examination was inadequate.  Thus, the Board finds a new VA examination is warranted to effectuate the April 2015 JMR. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159. 

2.  After the above development is accomplished, schedule the Veteran for appropriate VA examination for his gastrointestinal disability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.  

After considering the pertinent information in the record in its entirety, the VA examiner should identify any current stomach disabilities, to include GERD.  The examiner is asked to opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater), that any stomach disability diagnosed, to include GERD, was incurred or aggravated by his active duty.

In providing an opinion the examiner should comment on the documented in-service treatment for abdominal pain, chest pain, acute diarrhea, indigestion, nausea, and vomiting during his military service and diagnoses of gastroenteritis on one occasion as appear in his STRs from June 1968, June 1969, August 1969, and December 1970.

3.  After the above development is accomplished, schedule the Veteran for appropriate VA examination for his PTSD.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.  

After considering the pertinent information in the record in its entirety, the VA examiner to determine the nature and severity of the Veteran's PTSD. Complete rationale for all opinions should be provided.

4.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue service connection for a stomach disability and entitlement to an increased rating in excess of 30 percent for PTSD.  If the benefit sought on appeal is not granted, the Veteran and his attorney must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


